 

Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT, dated as of April 8, 2016 (this “Agreement”), to the Credit
Agreement (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”) dated as of November 24,
2014, among Paramount Group Operating Partnership, LP, a Delaware limited
partnership (the “Borrower”), Paramount Group Inc., a Maryland corporation (the
“REIT”) and certain subsidiaries of the REIT from time to time party thereto, as
Guarantors, each lender from time to time party thereto (collectively, the
“Lenders”), Bank of America, N.A., as Administrative Agent and Swing Line Lender
and Bank of America, N.A., Morgan Stanley Senior Funding, Inc. and Wells Fargo
Bank, National Association, as L/C Issuers.  Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

WHEREAS, the Borrower has requested that the Credit Agreement be modified as
herein set forth; and

WHEREAS, the Administrative Agent, the L/C Issuers, the Lenders party hereto and
the Administrative Agent have agreed to modify the Credit Agreement as herein
set forth solely upon the terms and conditions provided for in this Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.   Amendments to the Credit Agreement.  

1.1Definition of Applicable Rate.  Subparagraph (a) of the definition of
“Applicable Rate” contained in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(a)until the Investment Grade Pricing Effective Date, the applicable rate per
annum set forth below, based upon the range into which the Consolidated Leverage
Ratio then falls in accordance with the following table (the “Leverage-Based
Applicable Rate”):




 

--------------------------------------------------------------------------------



 

Pricing Level

Consolidated Leverage Ratio

Facility Fee

Eurodollar Rate Margin for Committed Revolving A Credit Loans and Facility A
Letter of Credit Fee

Base Rate Margin

Eurodollar Rate Margin for Committed Revolving B Credit Loans and Facility B
Letter of Credit Fee

Category 1

≤ 35%

0.20%

1.20%

0.20%

0.80%

Category 2

> 35% and ≤ 45%

0.25%

1.25%

0.25%

0.85%

Category 3

> 45% and ≤ 50%

0.25%

1.45%

0.45%

1.05%

Category 4

> 50% and ≤ 55%

0.30%

1.55%

0.55%

1.15%

Category 5

> 55% and ≤ 60%

0.35%

1.70%

0.70%

1.30%

Category 6

> 60% and ≤ 65%

0.45%

1.80%

0.80%

1.40%

 

The Consolidated Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the financial statements and related Compliance Certificate
delivered pursuant to Section 6.01 and Section 6.02(b), respectively, in respect
of such fiscal quarter or fiscal year, and each change in rates resulting from a
change in the Consolidated Leverage Ratio shall be effective from and including
the first Business Day immediately following the date when the Administrative
Agent receives such financial statements and related Compliance Certificate
indicating such change to but excluding the effective date of the next such
change.  Notwithstanding the foregoing, if either the financial statements or
related Compliance Certificate are not delivered when due in accordance with
Section 6.01 and Section 6.02(b), respectively, then the highest pricing (at
Pricing Level Category 6) shall apply as of the first Business Day after the
date on which such financial statements and related Compliance Certificate were
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date on which both such financial
statements and related Compliance Certificate have been delivered in accordance
with Section 6.01 and Section 6.02(b), respectively, whereupon the Applicable
Rate shall be adjusted based upon the calculation of the Consolidated Leverage
Ratio contained in such Compliance Certificate.  The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date financial statements and a Compliance Certificate are required to be
delivered pursuant to Section 6.01 and Section 6.02(b), respectively, for the
fiscal quarter ending December 31, 2014 shall be at Pricing Level Category
3.  Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(b); or

1.2Definition of Bail-In Action.  Section 1.01 of the Credit Agreement is hereby
amended by inserting the following definition of “Bail-In Action” in the
appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.




- 2 -

 

--------------------------------------------------------------------------------



 

1.3Definition of Bail-In Legislation.  Section 1.01 of the Credit Agreement is
hereby amended by inserting the following definition of “Bail-In Legislation” in
the appropriate alphabetical order:

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

1.4Definition of Base Rate.  The definition of “Base Rate” contained in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate for an Interest Period of one month,
plus 1.00%; and if Base Rate shall be less than zero, such rate shall be deemed
zero.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

1.5Definition of Capital Expenditure Amount.  The definition of “Capital
Expenditure Amount” contained in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Capital Expenditure Amount” means, for any Property for any period, an amount
equal to the greater of (a) $0.25 per weighted average gross leasable square
foot from such Property and (b) actual capital expenditures made with respect to
such Property during such period (other than expenditures that are accounted for
as capital expenditures by a member of the Consolidated Group and that actually
are paid for by a Person (including property sellers paying via closing credits
and insurers) other than a member of the Consolidated Group and for which no
member of the Consolidated Group has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period)); provided that
the Consolidated Group’s Ownership Share of the Capital Expenditure Amount with
respect to any Real Property owned or ground leased by an Unconsolidated
Affiliate during any period will be included in the calculation of Capital
Expenditure Amount for such period on a basis consistent with the above
described treatment for Properties, and the Capital Expenditure Amount with
respect to any Property that is owned by a non-Wholly-Owned Subsidiary of the
Borrower or a non-Wholly-Owned Subsidiary of the REIT (other than the Borrower
and its Subsidiaries) shall be adjusted to account for Minority Interests in
such non-Wholly-Owned Subsidiary.

1.6Definition of Change of Control.  Subparagraph (b) of the definition of
“Change of Control” contained in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:




- 3 -

 

--------------------------------------------------------------------------------



 

(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the REIT cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

1.7Definition of Defaulting Lender.  Subparagraph (d) of the definition of
“Defaulting Lender” contained in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action;

1.8Definition of EEA Financial Institution.  Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definition of “EEA
Financial Institution” in the appropriate alphabetical order:

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

1.9Definition of EEA Member Country.  Section 1.01 of the Credit Agreement is
hereby amended by inserting the following definition of “EEA Member Country” in
the appropriate alphabetical order:

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

1.10Definition of EEA Resolution Authority.  Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definition of “EEA
Resolution Authority” in the appropriate alphabetical order:

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




- 4 -

 

--------------------------------------------------------------------------------



 

1.11Definition of EU Bail-In Legislation Schedule.  Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definition of “EU Bail-In
Legislation Schedule” in the appropriate alphabetical order:

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

1.12Definition of Eurodollar Rate.  The definition of “Eurodollar Rate”
contained in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“Eurodollar Rate” means:

(i)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(ii)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(iii)if the Eurodollar Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

1.13Definition of Federal Funds Rate.  The definition of “Federal Funds Rate”
contained in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

- 5 -

 

--------------------------------------------------------------------------------



1.14Definition of Material Acquisition.  Section 1.01 of the Credit Agreement is
hereby amended by inserting the following definition of “Material Acquisition”
in the appropriate alphabetical order:

“Material Acquisition” means any acquisition or series of acquisitions by a
member of the Consolidated Group in which the aggregate acquisition price of all
assets acquired pursuant thereto exceed ten percent (10%) of Total Asset Value
as of the last day of the then most recently ended fiscal quarter of the REIT
for which financial statements are publicly available.

1.15Definition of Total Asset Value.  The definition of “Total Asset Value”
contained in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“Total Asset Value” means, on any date of determination, the sum of (a) the
quotient obtained by dividing (i) the aggregate NOI of all Properties that have
been owned or ground leased by a member of the Consolidated Group for the period
of eight full fiscal quarters most recently ended on or prior to such date of
determination for the period of four fiscal quarters most recently ended on or
prior to such date (limited to the Ownership Share thereof with respect to
Properties that are not Wholly-Owned by the REIT, the Borrower or a Wholly-Owned
Subsidiary thereof, and excluding the NOI of any Property not owned or ground
leased for the entirety of such eight fiscal quarter period) by (ii) the
Capitalization Rate, (b) the acquisition price paid for any acquired Property
(other than land, or properties that are under construction or otherwise under
development and not yet substantially complete) that has not been owned or
ground leased by a member of the Consolidated Group for the period of eight full
fiscal quarters most recently ended on or prior to such date of determination,
(c) cash and Cash Equivalents of the REIT and its Subsidiaries as of the last
day of the fiscal quarter most recently ended on or prior to such date of
determination, (d) the aggregate GAAP book value of all Properties that
constitute unimproved land as of the last day of the fiscal quarter most
recently ended on or prior to such date of determination, (e) the aggregate GAAP
book value of all mortgage notes receivable held by the REIT and its
Subsidiaries as of the last day of the fiscal quarter most recently ended on or
prior to such date of determination, and (f) the aggregate GAAP book value of
all Properties that are under construction or otherwise under development and
not substantially complete as of the last day of the fiscal quarter most
recently ended on or prior to such date of determination; provided that the
Consolidated Group’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in clause (c) above) will be included in
the calculation of Total Asset Value on a basis consistent with the above
described treatment for Wholly-Owned Properties and other assets, and Total
Asset Value shall not include the portion of the foregoing items and components
referenced in clauses (a) through (f) above that is attributable to Minority
Interests.

Notwithstanding anything to the contrary contained in this definition:

(I)Each calculation made on or prior to April 8, 2018 pursuant to clause (a) or
clause (b) of the foregoing paragraph shall exclude therefrom the Property
commonly referred to as “1633 Broadway;” and

(II)Each calculation of Total Asset Value made on or prior to April 8, 2018
shall include an amount equal to the greater of (A) $2,405,000,000 and




- 6 -

 

--------------------------------------------------------------------------------



(B) the quotient obtained by dividing (i) the NOI for the fiscal quarter most
recently ended on or prior to the date of determination that is attributable to
the Property commonly referred to as “1633 Broadway” (limited to the Ownership
Share thereof if such Property is not Wholly-Owned by the REIT, the Borrower or
a Wholly-Owned Subsidiary thereof), annualized on a basis reasonably acceptable
to the Administrative Agent, by (ii) the Capitalization Rate.

 

1.16Definition of Unsecured Leverage Ratio.  Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definition of “Unsecured
Leverage Ratio” in the appropriate alphabetical order:

“Unsecured Leverage Ratio” means as of any date of determination, the quotient
(expressed as a percentage) of (i) Consolidated Unsecured Indebtedness, divided
by (ii) Unencumbered Asset Value.

1.17Definition of Write-Down and Conversion Powers.  Section 1.01 of the Credit
Agreement is hereby amended by inserting the following definition of “Write-Down
and Conversion Powers” in the appropriate alphabetical order:

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.18EEA Financial Institution Representation and Warranty.  Article V of the
Credit Agreement is hereby amended by inserting the following as Section 5.24 of
the Credit Agreement:

5.24.  EEA Financial Institution.  Neither the Borrower nor any Guarantor is an
EEA Financial Institution.

1.19Section 6.11.  Section 6.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

6.11  Use of Proceeds.  Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

1.20Section 7.05.  Section 7.05(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(d)in the event of the Disposition of an Unencumbered Eligible Property for
which a Direct Owner or an Indirect Owner is a Subsidiary Guarantor, or the
Disposition,  dissolution or liquidation of any Direct Owner or Indirect Owner
of an Unencumbered Eligible Property, the provisions of Section 11.19(b) or (c),
as applicable, shall be satisfied.  

1.21Maximum Consolidated Leverage Ratio.  Section 7.11(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

Maximum Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio to
exceed 60% as of any date; provided that, at Borrower’s option (in its sole
discretion), for any fiscal quarter in which a Material Acquisition is completed
(or in the case of a Material




- 7 -

 

--------------------------------------------------------------------------------



Acquisition that is comprised of a series of acquisitions that are consummated
over more than one fiscal quarter, for the last fiscal quarter in which any such
acquisition is completed) and for up to the next three subsequent consecutive
fiscal quarters, such maximum ratio may be increased to 65%; provided, further
that in no event may such maximum ratio be more than 60% for more than four
consecutive fiscal quarters in any five fiscal quarter period.

1.22Maximum Secured Leverage Ratio.  Section 7.11(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(b)Maximum Secured Leverage Ratio.  Permit the Secured Leverage Ratio to exceed
50% as of any date.

1.23Maximum Unsecured Leverage Ratio.  Section 7.11(e) of the Credit Agreement
is hereby amended and restated in its entirety as follows:

(e)Maximum Unsecured Leverage Ratio.  Permit the Unsecured Leverage Ratio to
exceed 60% as of any date; provided that, at Borrower’s option (in its sole
discretion), for any fiscal quarter in which a Material Acquisition is completed
(or in the case of a Material Acquisition that is comprised of a series of
acquisitions that are consummated over more than one fiscal quarter, for the
last fiscal quarter in which any such acquisition is completed) and for up to
the next three subsequent consecutive fiscal quarters, such maximum ratio may be
increased to 65%; provided, further that in no event may such maximum ratio be
more than 60% for more than four consecutive fiscal quarters in any five fiscal
quarter period.

1.24Section 9.06(c).  The last sentence of Section 9.06(c) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (B) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

1.25Section 11.19.  The introductory paragraph to Section 11.19(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(b)Release upon Disposition of Equity Interests or Dissolution.  In the event
that any Subsidiary Guarantor is dissolved or liquidated, or all of the capital
stock or other Equity Interests of any Subsidiary Guarantor are sold or
otherwise disposed of (except to the extent that such sale or disposition is to
the Borrower or any other Loan Party), in each case in a transaction permitted
by Section 7.05, then, at the request, and at the sole expense, of the Borrower,
such Subsidiary Guarantor shall be released from its obligations under the
Guaranty, subject to satisfaction of the following conditions:

1.26Acknowledgement and Consent to Bail-In Provisions.  Article XI of the Credit
Agreement is hereby amended by inserting the following as Section 11.21 of the
Credit Agreement:




- 8 -

 

--------------------------------------------------------------------------------



 

11.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable;

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 2.   Conditions of Effectiveness.  This Agreement shall not become
effective until the date on which all of the following conditions precedent
shall have been satisfied or waived in writing:

(a)Counterparts.  The Administrative Agent shall have received counterparts of
this Agreement duly executed and delivered by each of the Loan Parties, the
Administrative Agent and the Required Lenders.

(b)Fees.  The Borrower shall have paid, by wire transfer of immediately
available funds, to the Administrative Agent for the account of each Lender that
has consented to the terms of this Amendment by executing and delivering its
counterpart hereto, a fee equal to [$20,000] for each such consenting Lender.

SECTION 3.   Representations and Warranties.  Each of the Loan Parties reaffirms
and restates the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents and all such representations and
warranties shall be true and correct in all material respects on the date hereof
with the same force and effect as if made on such date (except to the extent (i)
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date, (ii) any representation or warranty that is already by its
terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects after giving effect to such
qualification).  Each of the Loan Parties represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that:

(a)it has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement and the transactions contemplated hereby and
has taken or caused to be




- 9 -

 

--------------------------------------------------------------------------------



taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby;

(b)no approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement, except for filings for
reporting purposes required under applicable securities laws;

(c)this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general principles of
equity;

(d)no Default shall exist or would result from the consummation of the
transactions contemplated by this Agreement; and

(e)the execution, delivery and performance by it of this Agreement will not
(i) contravene the terms of any of its Organization Documents; (ii) conflict
with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (x) any Contractual Obligation to
which such Loan Party is a party or affecting such Loan Party or the properties
of such Loan Party or any of its Subsidiaries or (y) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (iii) violate any Law, except with respect
to any breach or contravention or payment referred to in clauses (ii) and (iii),
to the extent that such conflict, breach, contravention or payment would not
reasonably be expected to have a Material Adverse Effect.

SECTION 4.   Affirmation of Guarantors.  Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.

SECTION 5.   Costs and Expenses.  The Loan Parties acknowledge and agree that
their payment obligations set forth in Section 11.04 of the Credit Agreement
include the costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation contemplated hereby (whether or not this Agreement
becomes effective or the transactions contemplated hereby are consummated and
whether or not any Default or Event of Default has occurred or is continuing),
including, but not limited to, the reasonable fees and disbursements of Kaye
Scholer LLP, counsel to the Administrative Agent.

SECTION 6.   Ratification.

(a)The Credit Agreement, as amended by this Agreement, and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties.  Each of the Loan Parties hereby (i) confirms and agrees
that the Borrower is truly and justly indebted to the Administrative Agent and
the Lenders in the aggregate amount of the Obligations without defense,
counterclaim or offset of any kind whatsoever, other than payment in full, and
(ii) reaffirms and admits




- 10 -

 

--------------------------------------------------------------------------------



the validity and enforceability of the Credit Agreement, as amended by this
Agreement, and the other Loan Documents.

(b)This Agreement shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Credit
Agreement, any other Loan Document or any of the instruments or agreements
referred to therein or a waiver of any Default or Event of Default under the
Credit Agreement, whether or not known to the Administrative Agent, any L/C
Issuer or any of the Lenders, or (ii) to prejudice any right or remedy which the
Administrative Agent, any L/C Issuer or any Lender may now have or have in the
future against any Person under or in connection with the Credit Agreement, any
other Loan Document or any of the instruments or agreements referred to therein
or any of the transactions contemplated thereby.

SECTION 7.   Modifications.  Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.

SECTION 8.   References.  The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.  

SECTION 9.   Counterparts.  This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by
telecopier or electronic mail (in a .pdf format) shall be effective as delivery
of a manually executed counterpart.

SECTION 10.   Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 11.   Severability.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

SECTION 12.   Governing Law.  This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of NEW yORK.




- 11 -

 

--------------------------------------------------------------------------------



SECTION 13.  

SECTION 14.   Headings.  Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

[The remainder of this page left blank intentionally]




- 12 -

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the
undersigned Lenders have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

 

BORROWER:

 

PARAMOUNT GROUP OPERATING

PARTNERSHIP LP, a Delaware limited

partnership

 

By:

Paramount Group, Inc., a Maryland

corporation, its General Partner

 

 

 

 

 

By:

  /s/ Vito Messina

 

 

Name:

Vito Messina

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



GUARANTORS:

 

Paramount Group, Inc., a Maryland corporation, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

1301 Properties Owner LP, a Delaware limited partnership, as a Guarantor

 

By: 1301 Properties GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Properties GP LLC, a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Mezzanine Borrower LP, a Delaware limited partnership, as a Guarantor

 

By: 1301 Properties Mezz GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

1301 Properties Mezz GP LLC, a Delaware limited liability company, as a
Guarantor

 

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



1301 Properties LP, a Delaware limited partnership, as a Guarantor

 

By: 1301 Managing Member, L.L.C., a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Managing Member, L.L.C., a Delaware limited liability company, as a
Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Avenue of the Americas Limited Partnership, a Delaware limited partnership,
as a Guarantor

 

By:  1301 Avenue of the Americas GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Avenue of the Americas GP LLC, a Delaware limited liability company, as a
Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

PGREF V 1301 Sixth Avenue Acquisition LP, a Delaware limited partnership, as a
Guarantor

 

By:  1301 Sixth Acquisition GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Sixth Acquisition GP LLC, a Delaware limited liability company, as a
Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------





1301 Sixth Avenue Mezzanine I LP, a Delaware limited partnership, as a Guarantor

 

By:  1301 Sixth Mezz I GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Sixth Mezz I GP LLC, a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Sixth Avenue Mezzanine II LP, a Delaware limited partnership, as a
Guarantor

 

By:  1301 Sixth Mezz II GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Sixth Mezz II GP LLC, a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Sixth Avenue Mezzanine III LP, a Delaware limited partnership, as a
Guarantor

 

By:  1301 Sixth Mezz III GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Sixth Mezz III GP LLC, a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



1301 Sixth Avenue Mezzanine IV LP, a Delaware limited partnership, as a
Guarantor

 

By:  1301 Sixth Mezz IV GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1301 Sixth Mezz IV GP LLC, a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

PGREF V 1301 Participating LP, a Delaware limited partnership, as a Guarantor

 

By:  1301 Participating GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

1301 Participating GP LLC, a Delaware limited liability company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



PGREF V 1301 Sixth Holding LP, a Delaware limited partnership, as a Guarantor

 

By:  PGREF V 1301 Sixth Investors GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

PGREF V 1301 Sixth Investors GP LLC, a Delaware limited liability company, as a
Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

PGREF V 1301 Sixth Investors II LP, a Delaware limited partnership, as a
Guarantor

 

By:  PGREF V 1301 Sixth Investors GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

PGREF V 1301 Sixth Investors III LP, a Delaware limited partnership, as a
Guarantor

 

By:  PGREF V 1301 Sixth Investors GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

PGREF V 1301 Sixth Investors IV LP, a Delaware limited partnership, as a
Guarantor

 

By:  PGREF V 1301 Sixth Investors GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------





PGREF V 1301 Sixth Investors V LP, a Delaware limited partnership, as a
Guarantor

 

By:  PGREF V 1301 Sixth Investors GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

Paramount Group Real Estate Fund V (CIP) Sub LP, a Delaware limited partnership,
as a Guarantor

 

By:  Paramount Group Real Estate Fund V (CIP) Sub GP LLC, a Delaware limited
liability company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

Paramount Group Real Estate Fund V (CIP) Sub GP LLC, a Delaware limited
liability company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



Paramount Group Real Estate Fund V (Core) Sub LP, a Delaware limited
partnership, as a Guarantor

 

By:  Paramount Group Real Estate Fund V (Core) Sub GP LLC, a Delaware limited
liability company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

Paramount Group Real Estate Fund V (Core) Sub GP LLC, a Delaware limited
liability company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

PGREF V Parallel Fund Sub Holdco, LP, a Delaware limited partnership, as a
Guarantor

 

By:  PGREF V Parallel Fund Sub Holdco GP, LLC, a Delaware limited liability
company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



PGREF V Parallel Fund Sub Holdco GP, LLC, a Delaware limited liability company,
as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

PGREF IV Holdco LP, a Delaware limited partnership, as a Guarantor

 

By: PGREF IV Holdco GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

PGREF IV Holdco GP LLC, a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

Paramount Group Real Estate Fund IV Sub LP, a Delaware limited partnership, as a
Guarantor

 

By:  Paramount Group Real Estate Fund IV Sub GP LLC, a Delaware limited
liability company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------





Paramount Group Real Estate Fund IV Sub GP LLC, a Delaware limited liability
company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

PGREF IV Parallel Fund Sub Holdco, LP, a Delaware limited partnership, as a
Guarantor

 

By:  PGREF IV Parallel Fund Sub Holdco GP, LLC, a Delaware limited liability
company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

PGREF IV Parallel Fund Sub Holdco GP, LLC, a Delaware limited liability company,
as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President




 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



1325 Avenue of the Americas, L.P, a New York limited partnership, as a Guarantor

 

By: 1325 Rental GP, L.L.C., a Delaware limited liability company

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

1325 Rental GP, L.L.C., a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

MRI-1325 Rental, LLC, a Delaware limited liability company, as a Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



2099 Owner LP, a Delaware limited partnership, as a Guarantor

 

By:  PGREF IV 2099 Penn Investors GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

PGREF IV 2099 Penn Investors GP LLC, a Delaware limited liability company, as a
Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

425 Eye Street NW, L.P., a Delaware limited partnership, as a Guarantor

 

By: PGREF I 425 GP LLC, a Delaware limited liability company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



PGREF I 425 GP, LLC., a Delaware limited liability company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

Paramount Group Real Estate Fund I Sub LP, a Delaware limited partnership, as a
Guarantor

 

By:  Paramount Group Real Estate Fund I Sub GP LLC, a Delaware limited liability
company

Its:  General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

Paramount Group Real Estate Fund I Sub GP LLC, a Delaware limited liability
company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



Arcade Associates GP, a Delaware general partnership, as a Guarantor

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  General Partner

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

By:  New Arcade GP, LLC, a Delaware limited liability company

Its: General Partner

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

Paramount Group Property-Asset Management LLC, a Delaware limited liability
company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

Paramount Group Property-Asset Management TRS LLC, a Delaware limited liability
company, as a Guarantor

 

By:  Paramount Group Operating Partnership LP, a Delaware limited partnership

Its:  Manager

 

By:  Paramount Group, Inc., a Maryland corporation

Its:  General Partner

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Senior Vice President

 

 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



Paramount Group Management LP, a Delaware limited partnership, as a Guarantor

 

By:  Paramount Group Management GP LLC, a Delaware limited company

Its:  Manager

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 

 

Paramount Group Management GP LLC, a Delaware limited liability company, as a
Guarantor

 

By:

  /s/ Vito Messina

 

Name:

Vito Messina

 

Title:

Vice President

 




 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



 

 

 

bank of america, n.a., as Administrative Agent

 

 

By:

  /s/ Patrick Devitt

 

Name: Patrick Devitt

 

Title: Vice President

 






 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender

 

 

By:

  /s/ Asad Rafiq

 

Name: Asad Rafiq

 

Title: Vice President

 




 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender and L/C Issuer

 

 

By:

  /s/ Dmitriy Barskiy

 

Name: Dmitriy Barskiy

 

Title: Authorized Signatory

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer

 

 

By:

  /s/ Matt Ricketts

 

Name: Matt Ricketts

 

Title: Managing Director

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



DETUSCHE BANK AG, NEW YORK BRANCH, as a Lender

 

 

By:

/s/ James Rolison

 

Name: James Rolison

 

Title: Managing Director

 

By:

/s/ Joanna Soliman

 

Name: Joanna Soliman

 

Title: Vice President

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ John C. Rowland

 

Name: John C. Rowland

 

Title: Vice President

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



credit suisse ag, cayman islands branch, as a Lender

 

 

 

By:

/s/ Bill O’Daly

 

Name: Bill O’Daly

 

Title: Authorized Signatory

 

By:

/s/ D. Andrew Maletta

 

Name: D. Andrew Maletta

 

Title: Authorized Signatory

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Jerry Li

 

Name: Jerry Li

 

Title: Authorized Signatory

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



jpmorgan chase Bank, N.A., as a Lender

 

 

 

By:

/s/ Mohammad Hasan

 

Name: Mohammad Hasan

 

Title: Executive Director

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ Joshua Freedman

 

Name: Joshua Freedman

 

Title: Authorized Signatory

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



ubs ag, stamford branch, as a Lender

 

 

 

By:

/s/ Darlene Arias

 

Name: Darlene Arias

 

Title: Director

 

By:

/s/ Kenneth Chin

 

Name: Kenneth Chin

 

Title: Director

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



U.s. bank national association, as a Lender

 

 

 

By:

/s/ David W. Heller

 

Name: David W. Heller

 

Title: Senior Vice President

 

 

 



 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



the bank of new york mellon, as a Lender

 

 

 

By:

/s/ Abdullah Dahman

 

Name: Abdullah Dahman

 

Title: Vice President

 

 

 

 

Signature Page to First Amendment to Paramount Credit Agreement

 

--------------------------------------------------------------------------------



 

hsbc bank usa, national asociation, as a Lender

 

 

 

By:

/s/ Barbara Isaacman

 

Name: Barbara Isaacman

 

Title: SeniorVice President

 

 

Signature Page to First Amendment to Paramount Credit Agreement

 